Citation Nr: 1101897	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for residuals of multiple 
lumbar surgeries, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to April 1989.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California.  
Since then the Veteran moved to San Diego and his claim is 
currently under the jurisdiction of the VA Regional Office (RO) 
in San Diego, California. 

The  issue of entitlement to service connection for 
depression and the issue of entitlement to a total rating 
based on individual unemployability due to service-
connected disability (TDIU) have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was provided a supplemental statement of the case 
(SSOC) in June 2009.  Subsequent to this SSOC, and prior to 
certification of the Veteran's claim to the Board, the Veteran 
submitted additional private medical evidence pertinent to his 
claim for an increased rating for his lumbar spine disability.  
Consequently, the Veteran's claim must be returned to the RO for 
issuance of an SSOC.  See 38 C.F.R. § 19.31 (2010).

The Veteran's most recent VA examination of the spine for 
compensation purposes was performed in March 2007.  VA treatment 
records from January 2009 indicate that the Veteran began 
experiencing new symptoms due to his service-connected back 
disability.  The records indicate a probable pinched nerve due to 
spinal stenosis causing pain and weakness in the buttocks and 
thighs.  Because the record indicates that the Veteran's lumbar 
spine disability might have increased in severity since the March 
2007 VA examination, the Veteran must be provided a new VA 
examination to determine the current severity of his lumbar spine 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's updated VA and private treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated from June 2009 to present.

2.  After obtaining the necessary 
authorization from the Veteran, request 
copies of the Veteran's treatment records 
from all private medical providers who have 
treated him for a lumbar spine disability 
since August 2006.

3.  When the above actions have been 
accomplished, afford the Veteran an 
examination of the lumbar spine to determine 
the severity of his lumbar spine disability.  
The claims files should be made available to 
and be reviewed by the examiner.  The 
examiner is requested to report whether the 
Veteran has had incapacitating episodes of 
his service-connected lumbar disability 
requiring bed rest prescribed by a physician 
having a total duration of at least 6 weeks 
during the past 12 months.  The examiner is 
also requested to comment on the effect the 
Veteran's lumbar spine symptoms have on the 
Veteran's employability and daily life.

4.  Upon completion of the above requested 
development reconsider the Veteran's claim.  
The Veteran and his representative should be 
provided an SSOC which includes review of all 
evidence received since the June 2009 SSOC 
and should be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


